Citation Nr: 0826872	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  02-17 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable rating for rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from December 1989 to April 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which, in part, granted service 
connection for allergic rhinitis and assigned a 
noncompensable disability rating effective December 15, 2000.

The veteran presented testimony at a hearing before the Board 
in July 2004.  A transcript of the hearing is associated with 
the appellant's claims folder.

It is noted that in a July 2005 Board decision, the issue of 
entitlement to service connection for sinusitis was granted 
and the remaining issues of entitlement to service connection 
for a gastrointestinal disorder manifested by acid reflux as 
well as entitlement to an increased initial evaluation for 
rhinitis were remanded for further development.  During the 
course of the appeal, the issue of entitlement to service 
connection for a gastrointestinal disorder manifested by acid 
reflux was granted.  Therefore the only issue before the 
Board is that stated above.


FINDING OF FACT

The veteran's rhinitis is currently manifested by no signs of 
obstruction of more than 50 percent of the nasal airway and 
no polyps.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
rhinitis have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5197 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.14, 
4.97, Diagnostic Code 6522 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

In a claim for an original or increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  This appeal arises from an initial grant of 
service connection, which assigned the initial disability 
evaluation.  Therefore, it is not the present level of 
disability that is of primary importance.  Instead, the 
entire period in question must be considered to ensure that 
consideration is given to the possibility of staged ratings, 
that is, separate ratings must be assigned for separate 
periods of time based on the facts found.  The Board has 
considered whether "staged" ratings are appropriate.  See 
Fenderson v. West, 12 Vet. App. at 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The record, however, 
does not support assigning different percentage disability 
ratings during the period in question for the disability at 
issue. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

The veteran's rhinitis is currently rated as noncompensably 
disabling under 38 C.F.R. § 4.97, Diagnostic Code 6522.  
Under Diagnostic Code 6522, a 10 percent rating is warranted 
for allergic rhinitis without polyps, but with greater than 
50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  A 30 percent rating is 
warranted for allergic rhinitis with polyps.

At a March 2001 VA examination, the veteran reported problems 
with nasal congestion, particularly when exposed to smoke or 
pollen.  This was noted as a year round problem.  He also 
complained of difficulty with his sense of smell, though his 
taste did not appear to be involved.  He stated he had a 
sinus infection six years ago, but had not had one since.  He 
has had no surgery on his nose or sinuses.  He had never seen 
an allergist.  He used over the counter Benadryl-type 
preparations with some help.  He had Beconase spray, which he 
also stated helped.

It was noted that a CAT scan done just prior to this 
examination showed some mucosal thickening, particularly in 
the left frontal sinus area.  Otherwise, the sinuses appeared 
normal.  The septum was essentially midline.  Examination of 
the nose showed external nose normal; the vestibule was 
normal; the septum was midline; and the turbinates, meatus, 
and flow of the nose were normal as was the internal nasal 
muscosa.

VA treatment records dated February 2002 to February 2004 
show treatment for the veteran's sinusitis.  The veteran was 
diagnosed with a septal deviation.  The veteran was to be 
scheduled for surgery for a septoplasty.

At his July 2004 Travel Board hearing, the veteran testified 
that while in service he was diagnosed with rhinitis and 
prescribed antibiotics.  The veteran stated he had polyps and 
his doctor suggested surgery.  He had not yet undergone 
surgery.  He also stated he had sinus obstruction.

VA treatment records dated December 2001 to June 2005 show 
treatment for sinusitis.  The report of an August 2006 VA 
examination referred to an ENT clinic visit in April 2006 
that noted moderate inflammation of the nasal mucosa, 
described the septum as largely straight, and contained an 
assessment of rhinitis.  The August 2006 examination also 
referred to a July 2005 CT scan of the sinuses that showed 
mild hypertrophy of the nasal turbinates with deviation of 
the nasal septum to the right.  On examination in August 
2006, the nose had bilateral symmetric airflow.  The mucosa 
were moderately erythematous with edematous inferior 
turbinates, moist with clear drainage.  The septum had 
minimal deviation.  The diagnoses included chronic rhinitis 
with superimposed episodic sinusitis, with chronically 
edematous turbinates and minimal airflow obstruction that was 
present mainly after the veteran had been supine for a period 
of time.  

At March 2007 VA examination showed ears clear and nose with 
fairly straight septum.  There were slightly reduced inferior 
turbinates of the medial meatus without any signs of polyps 
or drainage.  Oral cavities showed oral pharynx was pink with 
healthy mucosa.  There was no erythema or edema.  There was 
no secretions.  The neck was thin, supple, with no adenopathy 
or thyromegaly.  

An April 2007 addendum to the VA examination noted no signs 
of any polyps within a very open middle meatus and no signs 
of obstruction to that sinus ostium.  There was obstruction 
of his nasal passages less than 50 percent from some mild 
turbinate hypertrophy on both sides.

Applying the relevant medical evidence in this case to the 
criteria set forth above, the Board finds that veteran's 
disability picture does not more closely approximate the 
criteria required for a 10 percent disability rating. 38 
C.F.R. § 4.7.

The evidence of record does not show evidence of any nasal 
polyps and the veteran's April 2007 VA examination addendum 
noted obstruction of the nasal passages less than 50 percent 
from some mild turbinate hypertrophy on both sides; thus a 
compensable rating under Code 6522 is not warranted.  

As the criteria for a compensable evaluation for rhinitis 
have not been shown, the preponderance of the evidence is 
against the claim, and the doctrine of reasonable doubt is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO's June 2001 notice letter described the evidence 
necessary to file a claim for service connection and met all 
of the requirements noted above, including informing the 
veteran that it was ultimately his responsibility to see to 
it that any records pertinent to his claim was received by 
VA.  As for the increased initial evaluation, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
following the grant of service connection.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective dates 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  In August 2006, the veteran was provided notice 
concerning his claim for an increased evaluation for his 
rhinitis.

The Board finds no prejudice to the appellant in proceeding 
with the present decision.  He appealed the disability 
evaluation assigned to the rhinitis.  He was later provided 
with information concerning relevant diagnostic codes and 
their application, and made statements, through his 
representative, as well as at his Travel Board hearing 
indicating actual knowledge of what would be required for the 
increased evaluation.  

The Board notes that in February 2008, the veteran submitted 
additional evidence from ENT Clinic of Iowa, P.C. without 
waiver of agency of original jurisdiction (AOJ) 
consideration.  However, the newly submitted evidence is 
essentially irrelevant as it pertains to the veteran's acid 
reflux disease and his sinusitis condition which are not 
issues before the Board.  Therefore, there is no need to 
remand the case since the evidence does not indicate 
treatment for the veteran's rhinitis, nor is there evidence 
that the veteran's rhinitis has increased in severity.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims for the service 
connected and increased initial evaluation claims.  38 
U.S.C.A. § 5103A (a), (b), (c) (West 2002 & Supp. 2008).  
Specifically, the RO secured and associated with the claims 
file all evidence pertinent to this claim, including VA 
examinations and VA treatment records. 

The veteran also presented testimony at a July 2004 Travel 
Board hearing.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 


ORDER

Entitlement to a compensable evaluation for rhinitis is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


